Dissenting Opinion.
Todd, J.
Plaintiff is the transferee of two judgments against the defendant Gayle rendered in favor of Ben Gerson & Son and Wheeler & Pierson, respectively, and duly recorded in the mortgage office in the parish of Pointe Coupee, where certain immovable property of the judgment debtor was situated.
Ben Gerson & Son, before the transfer of their judgment to the plaintiff, attempted to enforce it against the said immovable property then in possession of Gayle, the debtor, but by a decree of this Court rendered on appeal, the property in question was declared to be the homestead of Gayle, and as such exempt from seizure. See Gerson vs. Gayle, 34 Ann. 337.
Subsequently to this decree Gayle sold the property to Kingsbury, his co-defendant, and by reason of this sale by the judgment debtor, and his removal therefrom, the plaintiff, as the owner of said judgments and subrogee of the judicial mortgages claimed to result from their inscription, seeks by this action to have the said decree of this Court, recognizing Gayle’s homestead on the property, declared inoperative and void, and the property now legally subject to the mortgages ; and this presents the sole issue for our determination.
In the case of VanWickle vs. Landry, 29 Ann.330, it was expressly hold {quoting):
“ That a mortgage on property exempt under the homestead act cannot be enforced; and the owner of such property may sell the same free from the mortgage he has imposed upon it.”
In that case the property was declared free from a mortgage that the debtor himself had sought to impose upon it, and where the act of the debtor, in giving the mortgage, might have been reasonably construed as waiving the exemption under the homestead. A fortiori would the exemption apply to a mortgage not expressly consented, but resulting from the operation of the law.
If the property was free from the mortgage whilst it was occupied as a homestead, and if it was not inalienable — as was likewise held— *294it would seem to follow as a logical sequence, that if sold, or when-sold, it would be sold and acquired by the purchaser free of mortgages.
This decision has never been overruled. It is, however, claimed that the cases of Hardin vs. Wolf, 29 Ann. 333, and Chaffe & Sons vs. McGehee, 38 Ann. 278, are opposed to it.
The question determined in the first case mentioned was, whether the rights of homestead or the exemptiou thereunder could be waived ; and whilst it was held that it could not be waived in advance by the debtor, yet we find in one of the concurring opinions delivered, it was expressly held that the property subject to it could be sold.
In the other case (Chaffe vs. McGehee) the debtor had abandoned the homestead and moved out of the State, but the title to the property still remained in him. It had never been sold or disposed of, and under these circumstances it was held that it was subject to seizure. This was a material condition which distinguished it from the instant case.
The question involved in the present litigation has, in my opinion, been settled, and settled adversely to the plaintiff.
Holding these views, I therefore dissent.